Citation Nr: 0831160	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  97-29 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a service-connected low 
back disability and/or service-connected bilateral pes 
planus.

2.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to a service-connected low 
back disability and/or service-connected bilateral pes 
planus.

3.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to a service-connected low 
back disability and/or service-connected bilateral pes 
planus.









REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active service from August 1982 to January 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, that denied the veteran's claims 
of entitlement to service connection for a bilateral hip 
disorder, a bilateral knee disorder, and a bilateral ankle 
disorder, each to include as secondary to a service-connected 
low back disorder and/or service-connected bilateral pes 
planus (the "secondary service connection claims").  The RO 
also denied the veteran's claims for ratings in excess of 20 
percent for low back pain with degenerative changes, in 
excess of 10 percent for bilateral pes planus, and in excess 
of 10 percent for a painful right elbow.  The RO further 
determined that, as new and material evidence had not been 
received, the claims for service connection for a 
gastrointestinal disorder (which it characterized as a 
stomach condition) and for a shoulder disability would not be 
reopened.

In September 1996, the veteran disagreed with the denial of 
his secondary service connection claims, his claims for 
increased ratings low back pain with degenerative changes and 
for bilateral pes planus, and his application to reopen a 
claim for service connection for a stomach condition.  In 
September 1997, the veteran perfected a timely appeal on 
these claims and requested a Travel Board hearing which was 
subsequently held before the undersigned Veterans Law Judge 
(VLJ) in June 1998.

In February 1999, the Board remanded the veteran's claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.

In an October 1999 rating decision, the RO granted 
entitlement to a non-service-connected pension on an 
extraschedular basis.  The veteran was notified of this 
decision in January 2000.  In a June 2001 letter, the veteran 
elected to receive VA compensation in lieu of VA pension.

In March 2003, the Board reopened the veteran's previously 
denied claim for service connection for a gastrointestinal 
disorder and denied this claim on the merits.  The Board also 
denied the veteran's claims for increased rating for 
degenerative disc disease and arthritis of the lumbar spine 
with bilateral lower extremity radiculopathy and for 
bilateral pes planus.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans' Claims 
(Court) in April 2003.

In a December 2004 rating decision, the RO denied the 
veteran's claim for service connection for hypertension.  The 
veteran disagreed with this decision in January 2005.  He 
subsequently withdrew his claim for service connection for 
hypertension in a written statement received at the RO in 
March 2005.  See 38 C.F.R. § 20.204 (2007).

In a March 2005 decision, the RO granted service connection 
for a dysthymic disorder with a history of depression and 
assigned a 10 percent rating, effective March 16, 2005 (the 
date of receipt of the veteran's claim for service 
connection). There is no subsequent correspondence from the 
veteran expressing disagreement with the rating or effective 
date assigned.  Accordingly an issue relating to a dysthymic 
disorder or depression is no longer in appellate status.  See 
Grantham v. Brown, 114 F .3d 1156 (1997).

The Court vacated and remanded the Board's March 2003 
decision denying service connection for a gastrointestinal 
disorder and increased ratings for the veteran's service-
connected low back disability, bilateral lower extremity 
disorder and bilateral pes planus in a July 2005 order, which 
VA subsequently appealed to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in October 
2005.  Because the Federal Circuit has not yet acted on this 
appeal, the Board does not have jurisdiction over the matters 
remanded by the Court in July 2005 and cannot proceed on 
those matters until the Federal Circuit issues a decision.  
See VAOPGCPREC 20-94 (Dec. 2, 1994); see also letter from 
Chief Counsel for Operations, Board of Veterans' Appeals, to 
veteran's service representative, dated October 28, 2005.

In December 2005, the Board again remanded the veteran's 
secondary service connection claims to the RO/AMC.

By a June 2007 decision, the Board denied the veteran's 
claims of entitlement to service connection for a bilateral 
hip disorder, a bilateral knee disorder, and a bilateral 
ankle disorder, each to include as secondary to the service-
connected low back disorder and/or service-connected 
bilateral pes planus.  The veteran appealed the June 2007 
Board decision to the Court.  In June 2008, the parties 
submitted a Joint Motion for a Remand.  By a June 2008 Order, 
the Court granted the parties' Joint Motion, vacated the 
Board's June 2007 decision, and remanded the case to the 
Board for readjudication of the claims consistent with the 
considerations discussed in the joint motion.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the veteran if further action is 
required.

Finally, the Board notes that, in February 1999 and March 
2003, an issue of service connection for diabetes mellitus 
was referred to the RO for adjudication.  To date, however, 
the RO has not taken action on this claim.  Accordingly, the 
Board again refers a claim of entitlement to service 
connection for diabetes mellitus to the RO for adjudication.


REMAND

In the June 2008 Joint Motion, the parties noted that under 
Stegall v. West, 11 Vet. App. 268 (1998), the Court held that 
compliance by the Board and the RO with remand directives is 
neither optional nor discretionary.  Where the remand of the 
Board or the Court is not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Id.  In 
this regard, the parties indicated that by a December 2005 
decision, the Board remanded this case for an orthopedic 
examination.  The Board provided the following instructions:    

After examination of the veteran and review of 
the record, including the August 1996 and 
November 2002 opinions from two different 
physicians, the examiner should, for each hip, 
knee, and ankle disorder identified, provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the current disability was 
caused or aggravated (chronically worsened 
beyond its natural progression) by the 
veteran's service-connected low back 
disability and/or his service-connected 
bilateral pes planus.  The clinician is also 
requested to provide a rationale for any 
opinion provided.   

In conjunction with the remand order, a VA examination was 
conducted in September 2006.  After a review of the veteran's 
claims file, the examiner stated: 

I see that the veteran does have arthritis in 
his multiple joints and currently there is no 
medical evidence to suggest that the current 
disability was caused or aggravated by the 
veteran's service-connected low back 
disability or his service-connected bilateral 
pes planus.  But after looking at the 
veteran's claims file, there is an exam which 
was done by Dr. B.  The exam was actually done 
on February 26, 1993, so this was soon after 
the veteran left service and at that time, the 
veteran complained of pain in his right knees 
and ankles.  So after reviewing his medical 
records, I do see that within one year of 
leaving service, the veteran did complain of 
pain in his ankle and knees, but there is no 
evidence that he complained of problems with 
his hips within one year of leaving service.  
But within that year of leaving service, his 
x-rays on his knees and ankles were within 
normal limits.  

So after all of the above which I have 
dictated, I cannot really without resorting to 
speculation say that the veteran's knees and 
ankles degenerative joint disease which he has 
at the present had any origin in service given 
that the veteran is obese and obesity by 
itself predisposes people to get degenerative 
arthritis, but the veteran did complain of 
these symptoms within one year of leaving 
service.   

In the Joint Motion, the parties noted that it was unclear 
what disabilities the examiner was referring to when he 
stated that he saw that the veteran had arthritis in his 
multiple joints, and that there was no medical evidence to 
suggest that the current disability was caused or aggravated 
by the veteran's service-connected low back disability or his 
service-connected bilateral pes planus.  [Emphasis added.]  
In this regard, the Board observes that upon a review of the 
September 2006 VA examination report, with addendum, prior to 
the above quoted paragraph, the examiner stated that the 
veteran's medical records showed that he had evidence of 
degenerative joint disease on his ankles, hips, and knees.  
The examiner reported that that was demonstrated on August 
28, 1996, where the veteran was seen to have minimal 
degenerative changes of the hips, bilaterally; mild 
degenerative changes of the knees including medial 
compartment narrowing, bilaterally; and small right plantar 
calcaneal spur and degenerative changes of the left ankle as 
described.  Thus, the Board observes that it appears that the 
disabilities that the examiner was referring to when he 
stated that he saw that the veteran had arthritis in his 
multiple joints, were the disabilities of the veteran's 
ankles, hips, and knees, which all had degenerative joint 
disease.  

In the Joint Motion, the parties further observed that as 
specifically instructed by the Board, the examiner did not 
opine as to whether the veteran's conditions chronically 
worsened because of his service-connected low back disability 
and/or his service-connected bilateral pes planus.  However, 
the Board notes that in the September 2006 VA examination 
report, with addendum, the examiner opined that there was no 
medical evidence to suggest that the current disability 
(presumably, the degenerative joint disease of the veteran's 
ankles, hips, and knees that the examiner had previously 
discussed) was caused or aggravated by the veteran's service-
connected low back disability or his service-connected 
bilateral pes planus.  By the Joint Motion, the parties also 
noted that the examiner's opinion that he could not, without 
resorting to speculation, state that the veteran's 
degenerative joint disease of his knees and ankles, had any 
origin in service, had no bearing on the veteran's current 
claims as the veteran was seeking service connection on a 
secondary basis.  However, the Board observes that the 
veteran is seeking service connection on both a primary basis 
and a secondary basis, and as such, the aforementioned 
opinion is relevant.  [Emphasis added.]          

While the Board may have a different interpretation of the 
opinions provided by the clinician who examined the veteran 
in September 2006, the opinions were not clearly worded and, 
in any event, in light of the Court Oder noted above, this 
case must be remanded for further evaluation and 
readjudication.  







Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure compliance with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2007).   

2.  Thereafter, the RO should make 
arrangements for a VA orthopedic 
examination to determine the nature and 
etiology of any disability of either hip, 
knee, or ankle that may be present.  The 
claims file and a copy of this remand must 
be made available and reviewed by the 
examiner.  After examination of the 
veteran and review of the record, 
including the August 1996 and November 
2002 opinions from two different VA 
physicians, and the September 2006 VA 
examination report, with addendum, the 
examiner should address the following 
question: 

Is it at least as likely as not (50 
percent or more likelihood) that any 
hip, knee, and ankle disorder 
identified, to include degenerative 
joint disease, was caused or aggravated 
by the veteran's service-connected low 
back disability and/or his service-
connected bilateral pes planus?   

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.      

The examiner is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.     

The examiner is further requested to 
provide a rationale for any opinion 
provided.  

Any test or study deemed necessary should 
be accomplished.  

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issues 
on appeal.  If any claim remains denied, 
the RO must provide the veteran and his 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response.  Thereafter, 
the case must be returned to this Board 
for appellate review.    

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




